Title: To Thomas Jefferson from David Ramsay, 8 August 1785
From: Ramsay, David
To: Jefferson, Thomas



Sir
New York August 8th. 1785

In conformity to my promise I continue to send you my history as it comes out. The notes of the first volume though necessary to strangers are well known to Americans who have been in public Stations. I flatter myself the second volume which you will next receive will be more worthy your attention than the first. It contains the brilliant campaigns of 1780 and 1781 which were superior in materials for history to any that preceded them.
Mr. De Marbois has flattered me with an assurance that the work would be acceptable in France and that a translation of it would be desired. He transmits copies of it with a view to this to the Chevalier de Chatellux. Should an European edition and a translation be thought advisable I have taken the liberty of suggesting a few alterations and hints. I leave this matter wholly to yourself and Mr. Marbois’ correspondent to determine. Perhaps you will not be so well able to decide on it till you see the whole text which I hope you will by the next packet. If there is any merit in the work it is in the chapters that are now striking off. Whatsoever you shall do in the matter shall meet my approbation.  If a translation is thought proper you shall not in any event lose by it: if it is not I shall have the pleasure of furnishing you with the reading of the first copy of my work that crossed the Atlantic. I shall be absent from Congress till the latter end of October. I have obtained the favor of Col. Monroe to transmit to you the succeeding chapters by the next packets.
I have the honor to be with the most exalted sentiments of respect & esteem your most obedient & very humble Servt.,

David Ramsay

